Citation Nr: 1548120	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-32 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of surgical removal of a fibroma from the left foot, performed at a Department of Veterans Affairs (VA) medical facility in February 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the VA Regional Office (RO) in Hartford, Connecticut.  

In September 2013, the Board remanded this claim to afford the Veteran a Travel Board hearing, which was held in June 2014, where the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  During the June 2014 Board hearing, the Veteran indicated he waived initial RO consideration of evidence submitted following certification of the appeal to the Board. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran underwent surgical excision of a left plantar fibroma at a VA Medical Center on February 9, 2012, that resulted in persistent pain and numbness in the left foot.  The plantar fibroma subsequently recurred.  

2.  The Veteran experienced an additional disability following surgery at a VA Medical Center on February 9, 2012.  

3.  The VA surgical procedure was not rendered with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

4.  There was no lack of informed consent for, or occurrence of an event not reasonably foreseeable during, the February 9, 2012 left plantar fibroma excision.  


CONCLUSION OF LAW

The criteria for compensation benefits under to the provisions of 38 U.S.C.A. 
§ 1151 for residuals of surgical removal of a fibroma from the left foot, performed at a VA medical facility in February 2012 have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in August 2012, prior to the initial adjudication of the claim in September 2012.  The RO advised the Veteran of what the evidence must show to establish entitlement to compensation under 38 U.S.C.A. § 1151 and described what evidence that the Veteran should provide in support of the claim.  The RO explained what evidence VA would obtain and what evidence it would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The Veteran was advised of how VA assigns a disability rating and an effective date once the award of benefits has been established.  As such, the Board finds that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, private physicians' treatment records and statements, Veteran's Hospital Administration (VHA) medical opinions dated in April and July 2015, and the Veteran's statements, including his testimony at the June 2014 Board hearing.  In August 2015, the Veteran and his representative were provided with a copy of the VHA opinions and an opportunity within which to submit additional evidence and/or argument in support of the appeal.  

In this case, no VA medical examination has been secured in connection with the claim of entitlement of compensation under 38 U.S.C.A. § 1151.  However, a VHA opinion was obtained in April 2015, and an addendum VHA opinion was obtained in July 2015.  The Board finds that the April and July 2015 VHA medical opinions, taken together, are complete and adequate for adjudication purposes.  The VHA opinions were provided following consideration all the pertinent evidence of record, to include the statements of the Veteran.  In May 2015, the Board requested that the VHA examiner provide additional rationale to support the opinions he provided in the April 2015 opinion; the VHA examiner provided sufficient rationale in the July 2015 addendum medical opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.
 
Entitlement to 38 U.S.C.A. § 1151 Compensation - Laws and Regulations

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability, which is not the result of a veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability was service-connected.  See 38 C.F.R. § 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of a veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares a veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination, and that a veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. 
§ 17.32 (2014).  "Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient . . . of the proposed diagnostic or therapeutic procedure or course of treatment."  38 C.F.R. § 17.32(c).  The practitioner must explain to the patient, in a language understandable to the patient: the nature of the proposed treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  Id.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id. 

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of a veteran or, in appropriate cases, a veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to 38 U.S.C.A. § 1151 Compensation - Analysis

The Veteran underwent surgical excision of a left plantar fibroma on February 9, 2012.  The Veteran contends that VA personnel failed to accurately assess the size and nature of the fibroma pre-operatively, which directly led to surgical complications and recurrence.  See Hearing Transcript p. 4.  The Veteran further contends that he was not properly advised of the risk of complications and recurrence, and would not have undergone surgical excision of the fibroma had he been properly advised.  See id.  As such, the Veteran maintains that he is entitled to VA disability benefits under 38 U.S.C.A. § 1151.  

VA treatment records indicate that the Veteran initially sought treatment for a left plantar fibroma in June 2010.  The VA clinician indicated that the Veteran was presented with several treatment options, including surgical excision, but the Veteran wished to consult other physicians before making a decision on treatment.  A January 2012 VA treatment record indicates the Veteran returned to discuss treatment options, specifically inquiring about surgical treatment.  The January 2012 VA treatment record further indicates that risks and benefits of surgical treatment were discussed with the Veteran and that the Veteran was agreeable to the recommended course of treatment.  A Magnetic Resonance Imaging (MRI) study was performed to assess the size and nature of the fibroma, and surgery was scheduled for February 9, 2012.  

A February 2012 pre-operative podiatry note indicates that the MRI revealed a mass consistent with a fibroma.  The VA podiatrist indicated that risks and complications of the surgery were discussed with the Veteran including, but not limited to: recurrence; permanent need for arch support; flattening of the foot; cuboid syndrome; infection; prolonged pain, swelling, numbness, and discomfort; amputation; deep vein thrombophlebitis; pulmonary embolism; and death.  The VA podiatrist indicated that no guarantees of a positive result were given or implied.  The VA podiatrist further indicated that the Veteran agreed to the risks of surgery.  

The February 2012 Consent for Clinical Treatment/Procedure indicates the Veteran agreed to undergo excisional biopsy of a mass in the left medial plantar arch.  The consent form indicated potential benefits of the procedure as being decreased pain and other symptoms.  The consent form identified known risks and side effects, which included, but were not limited to: bleeding; cancer recurrence; damage to the nerves; infection; peri-incisional pain, numbness, swelling, weakness, or scarring; reaction to anesthesia or medicines given during or after the procedure; and scars that may be painful, cause limitation in range of motion or function, or have an undesired cosmetic appearance.  The risks section also indicated that: the procedure may not cure or relieve the Veteran's condition; the Veteran's condition may recur; the Veteran may need additional tests or treatment; the podiatrist may find cancer; the podiatrist may not be able to locate, treat, or remove the entire disease process; and the podiatrist may not be able to make a proper diagnosis.  The consent form also indicates alternatives to the current procedure and listed risks to anesthesia.  

The VA practitioner signed the bottom of the consent form indicating that: the VA podiatrist had discussed all relevant aspects of the treatment and alternatives to treatment, including the nature, indications, benefits, risks, side effects, and likelihood of success of each alternative, in a language the Veteran could understand; the Veteran demonstrated comprehension of the above discussion; the VA podiatrist did not use threats, inducements, misleading information, or make an attempt to coerce the Veteran into the particular procedure; and the VA podiatrist provided an opportunity to the Veteran to ask questions and/or review the printed copy of the consent form.  

In addition, the Veteran signed the bottom of the consent form indicating that: he was explained the procedure and its purpose; he was explained how the procedure could benefit him and that things could go wrong; he was informed of other treatments and procedures that might be done instead, and what might happen if the he opted for no treatment; all of his questions have been answered; he had the opportunity to refuse or change his mind about this particular procedure; he had been offered the opportunity to read the consent form; and he chose to undergo this particular procedure.  

A February 2012 peri-operative podiatry note indicates the VA podiatrist discussed the diagnosis and treatment options with the Veteran, reviewed the planned surgical procedure, discussed the risks and benefits, and indicated that no guarantees were given or implied.  The VA podiatrist indicated that he reviewed, with the Veteran, that the specific procedure may deviate slightly or change depending on intra-operative findings, and that he reviewed the risk of a nerve running through the fibroma that may lead to permanent numbness.  The VA podiatrist further indicated that the Veteran agreed with risks of surgery and chose to continue with surgery.  

The February 2012 operative note indicates that a nodular mass in the plantar fascia behind the first metatarsophalangeal joint was excised.  The operative note further indicates that the nodular mass was noted to have surrounded a slip of the medial plantar nerve that was unable to be safely dissected from the mass, and the nerve was transected.  The operative note further indicates that the rest of the foot was inspected and no further signs of the mass could be identified.  A February 2012 post-operative addendum to the peri-operative note referenced above reflects the same surgical course.  

A February 2012 surgical follow-up treatment record indicates the Veteran reported a three-day history of pain, described as "jolts like being hit with a hammer," and numbness along the incision and the plantar aspect of the first three digits.  The VA podiatrist indicated that the Veteran's complaints likely indicated neuritis.  An addendum record indicated that the Veteran's complaints may also indicate scar tissue or nerve regeneration.  

A March 2012 podiatry treatment record indicates the Veteran reported resolved pain and resolving, but persistent, numbness.  The Veteran also indicated an altered gait pattern due to numbness and pain.  The VA podiatrist indicated the Veteran's complaints likely indicated resolving neuritis.  A second March 2012 podiatry treatment record indicates the Veteran presented with wound opening and complaints of pain upon palpation.  

An April 2012 podiatry treatment record indicates the Veteran reported decreased pain, but persistent incisional and plantar numbness.  The VA podiatrist indicated the Veteran presented with decreased sensation to light touch of the plantar aspect of the left foot.  

A June 2012 podiatry treatment record indicates the Veteran reported some pain and numbness, but his primary complaint was low back pain.  The VA podiatrist indicated the Veteran presented with numbness along the plantar aspect of the first metatarsal, and slow, but non-antalgic, gait.  

A September 2012 podiatry treatment record indicates the Veteran reported lateral ankle pain, mild edema, and decreased sensation.  The VA podiatrist indicated the Veteran presented with an antalgic gait pattern with a lack of heel-to-toe progression on the left foot.  The VA podiatrist indicated a palpable nodule was present near the surgical incision.  The VA podiatrist further indicated that the Veteran's complaints likely indicated recurrence of the plantar fibroma, a stump neuroma, or double crush injury.  

An addendum to the September 2012 podiatry treatment record indicates that the Veteran presented with numbness along the medial plantar nerve distribution distal to the incision, and a recurrent lesion proximal to the incision.  The VA podiatrist further indicated the Veteran presented with bilateral varicosities of the rearfoot and leg, left greater than right, with an associated symptomatology consistent with tarsal tunnel syndrome and posterior tibialis synovitis.  The VA podiatrist further indicated that as the Veteran was not wearing his custom made orthoses, so a compression stocking and an ankle brace were prescribed for symptom management.  

Given the above course of treatment, the Veteran contends that the resultant surgical complications and recurrence of the fibroma were due to the fault of VA podiatrists.  Specifically, the Veteran contends that VA podiatrists failed to adequately inform him of the specific risks of permanent numbness and fibroma recurrence.  See Hearing Transcript pp. 4-5.  In addition, the Veteran contends that he has incurred an additional disability, manifested by chronic foot pain, persistent numbness, and compensatory back and knee pain, as a direct result of VA treatment.  See Hearing Transcript pp. 3, 6; see also July 2012 Statement, November 2012 Statement. 

After a review of all the evidence of record, both lay and medical, the Board first finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran suffered an additional disability following surgical excision of a fibroma from the left foot.  Regarding the presence of an additional disability, the VHA podiatrist opined that he was unable to determine if the Veteran had an additional disability following surgical excision of a fibroma from the left foot.  The VHA podiatrist explained that normally, excision of a fibroma does not cause an additional disability unless a vital structure was damaged; however, the vital structures are a distance away from the excision site.  In contrast, the VHA podiatrist indicated that damage to the medial plantar nerve during an excision is common, but usually does not cause an additional disability.  

As detailed above, however, the Veteran experienced complications following surgery including persistent pain and numbness resulting in an altered gait pattern and decreased functional capacity.  Recent private treatment reports submitted by the Veteran indicate the Veteran continues to experience severe pain and altered gait attributable to the February 2012 surgery.  In addition, several private treatment records indicate compensatory pain and functional limitation of the Veteran's low back and knees, and indicate the Veteran's reports of a causal connection to the February 2012 surgery.  Therefore, the Board finds that the Veteran experienced an additional disability following the February 9, 2012 surgical procedure.  

The Board next finds, however, that the weight of the evidence demonstrates that compensation under 38 U.S.C.A. § 1151 is not warranted because the surgical complications suffered by the Veteran were not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.  In support of the appeal, the Veteran has submitted examination reports from four private physicians.  

The Veteran submitted an October 2012 examination report from a private podiatrist, Dr. E.K.  The examination report indicates the Veteran underwent surgical excision of a plantar fibroma, and was experiencing complications post-operatively.  Dr. E.K. indicated that the Veteran presented with significant loss of sensory and protective sensation to the plantar aspect of the left foot and constant complaints of pain that is aggravated by weight bearing.  Dr. E.K. indicated that the Veteran's complaints were likely attributable to adhesions secondary to surgery and neuritis.  Dr. E.K. further indicated that he informed the Veteran that plantar fibromas have a high recurrence rate and are often difficult to treat.  Dr. E.K. recommended the Veteran continue with follow-up treatment with VA podiatrists.  No additional treatment records from Dr. E.K. are contained in the record. 

In a November 2012 statement, the Veteran discussed his examination by Dr. E.K.  The Veteran noted that Dr. E.K. indicated that he preferred not to take patients from other physicians, that he was familiar with the Veteran's current VA podiatrist, and that he had less experience than the Veteran's current VA podiatrist.  The Veteran indicated that he felt this created a conflict of interest and, therefore, Dr. E.K. was unable to perform a thorough and complete assessment of the surgery and complications that arose.  

The Veteran submitted a November 2012 examination report from a second private podiatrist, Dr. R.B.  The examination report indicates the Veteran underwent surgical excision of a plantar fibroma, but was experiencing complications of poor wound healing and nerve injury.  Dr. R.B. indicated the Veteran presented with numbness, severe pain, and altered gait.  Dr. R.B. indicated that the Veteran's complaints were likely attributable to neuropathy of the medial plantar nerve and possible fibroma recurrence.  Dr. R.B. further indicated that he informed the Veteran that there is always a risk of recurrence of plantar fibromas.  No additional treatment records from Dr. R.B. are contained in the record. 

In the November 2012 statement, the Veteran discussed his examination by Dr. R.B.  The Veteran contends that "[Dr. R.B.] told me that I should never have had the surgery and that he had never heard of this type of tumor grow around a nerve.  He also stated that there was no reason to cut the nerve."  The Veteran further contends that Dr. R.B. indicated he was unable to provide a statement that relayed his findings because it would put his practice at risk for legal action.  

The Veteran submitted an October 2013 examination report from a third podiatrist, Dr. A.B.  The examination report notes the left plantar fibroma excision and the Veteran's current complaints of digital numbness and pain.  Dr. A.B. indicated that the Veteran's complaints were possibly attributable to injury to the deep peroneal nerve, but could not rule out peripheral neuropathy with lumbosacral origins.  Dr. A.B. further indicated that he reviewed the Veteran's medical records, but had a difficult time keeping the Veteran focused on his current situation, as opposed to prior surgeries and treatment conducted, or opinions provided.  Dr. A.B. recommended the Veteran continue with follow-up treatment with VA podiatrists.  No additional treatment records from Dr. A.B. are contained in the record.  

The Veteran submitted two examination reports from a fourth podiatrist, Dr. E.S., one in November 2013, and one in May 2014.  The November 2013 examination report notes the left plantar fibroma excision and the Veteran's current complaints of numbness, severe pain, altered gait, and compensatory pain in his low back and knees.  Dr. E.S. indicated that the Veteran's complaints were likely attributable to recurrent plantar fibromatosis and injury to the medial plantar nerve.  Dr. E.S. further indicated that "given my experience with this tumor in this location, [medial plantar nerve injury] is always a risk.  In some cases where the tumor is larger it can wrap around the nerve."  

The May 2014 examination report from Dr. E.S. indicates that the Veteran reported no significant change in his foot symptoms.  Dr. E.S. indicated that MRI results revealed a lesion that likely represented a recurrent fibromatosis.  Dr. E.S. further indicated that he informed the Veteran of the natural course of plantar fibromas including the high recurrence rate.  Finally, Dr. E.S. indicated that the Veteran's foot numbness was likely due to an injury to the medial plantar nerve, which could cause a temporary or permanent neuritis.  No additional treatment records from Dr. E.S. are contained in the record.  

In addition, the Veteran submitted treatment records from Dr. D.D-B., an anesthesiologist specializing in pain management.  While these records primarily concern the Veteran's low back pain complaints, they do note the Veteran's reports of an onset of low back symptomatology following the plantar fibroma excision in February 2012.  

In February 2015, the Board sought a VHA medical opinion regarding the Veteran's claim.  In April 2015, the VHA podiatrist provided two opinions regarding causation of the Veteran's additional disability: it is less likely than not that the additional disability experienced by the Veteran was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA in furnishing treatment; and it is less likely than not that the additional disability experienced by the Veteran was caused by an event not reasonably foreseeable.  However, the April 2015 VHA opinion was not supported by any rationale.  Therefore, in May 2015, the Board requested that the VHA podiatrist complete an addendum VHA opinion providing rationale for his opinions, which was completed in July 2015.  

In the July 2015 addendum opinion, the VHA podiatrist again opined that it is less likely than not that the additional disability experienced by the Veteran was caused by carelessness, negligence, lack of proper skill, error in judgment, of similar fault on the part of VA in furnishing treatment.  As rationale, the VHA podiatrist indicated that an injury to the medial plantar nerve is "common and it is always consider[ed] a possible risk from the procedure.  Even a careful dissection and proper skills can result in scarring/injury/irritation to the nerve."  In contrast, the VHA podiatrist indicated that "it is difficult to damage [a] vital structure from" an excision of a plantar fibroma.  

Also in the July 2015 addendum opinion, the VHA podiatrist opined that it is less likely than not that the additional disability experienced by the Veteran was caused by an event not reasonably foreseeable.  As rationale, the VHA podiatrist indicated that "recurrence of [a] plantar fibroma is very common."  The VHA podiatrist discussed the balance between fibroma recurrence and medial plantar nerve injury indicating that "a wide excision will reduce the chance of recurrence, yet the procedure will be more involved.  More involved surgery would require more dissection, which would increase the risk of medial plantar nerve injury."  

Also in July 2015, the VHA podiatrist's supervisor, the associate chief of staff of the surgical service where the VHA podiatrist works, indicated his agreement with the VHA podiatrist's opinions.  Specifically, the second VHA clinician indicated that "recurrence of [a] plantar fibroma is common even after a very aggressive excision."  The second VHA clinician also noted that multiple excisions lead to scar formation, which leads to chronic pain.  

While the evidence submitted by the Veteran demonstrates that the Veteran experiences post-operative sequelae of chronic pain, persistent numbness, and an altered gait pattern, none of the examinations reports, treatment records, or medical opinions indicate fault on the part of VA practitioners.  Further, the Board finds that the submitted evidence does not imply fault on the part of VA practitioners, despite what the Veteran contends in his November 2012 statement.  Instead, the private podiatrists and the VHA podiatrist indicated the difficulty with treating plantar fibromas and the high recurrence rate.  Additionally, Dr. E.S. indicated in the November 2013 examination report that an injury to the medial plantar nerve is always a risk to surgical excision of a tumor in the same location as the Veteran's fibroma.  This opinion was confirmed by the VHA podiatrist who noted that medial plantar nerve injuries are common due to the nerve's proximity to fibromas.  For these reasons, the Board finds that the post-operative complications experienced by the Veteran were not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment in February 2012.  

In addition, the Board finds that there was no absence of informed consent shown, and the evidence does not show the occurrence of an event that is not reasonably foreseeable during the February 2012 surgical procedure.  See 38 C.F.R. § 3.361(d)(2).  As detailed above, the Veteran was informed of the nature and purpose of the procedure, possible alternative methods of treatment, the risks involved, and the possibility of complications including nerve damage and fibroma recurrence.  The signed consent form indicated the Veteran was provided with the opportunity to ask questions, all questions were answered, and the Veteran agreed to proceed.

Additionally, persistent pain and numbness and fibroma recurrence are foreseeable risks of plantar fibroma treatment.  The Board is cognizant of the holding in Schertz v. Shinseki, 26 Vet. App. 362 (2013).  In Schertz, the Court held that, with regard to the determination as to whether an event is reasonably foreseeable, the actual foreseeability of an event by a treating physician or other medical professional is not dispositive.  Id. at 368-9.   Rather, the Court held that the test of foreseeability is what an objective "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed to the patient in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id. 

In the present case, the Board finds that the post-operative complications in the Veteran's left foot were reasonably foreseeable because an objective reasonable health care provider would have considered them to be an ordinary risk of surgery.  The Board further finds that this risk was disclosed to the Veteran prior to surgery during the informed consent process when the treating podiatrist explained the reasonably foreseeable risks associated with the plantar fibroma surgery.  As stated above, the February 2012 consent form specifically notes that complications of nerve damage and recurrence were discussed with the Veteran.   In addition, pre-operative and peri-operative VA treatment records indicate the Veteran was informed of the risks and complications that may result from such a surgical procedure, to specifically include transection of the medial plantar nerve and recurrence of the plantar fibroma.  

The examination reports from Dr. E.K., Dr. R.B., and Dr. E.S. all indicate the known high risk of fibroma recurrence.  Additionally, the examination report from Dr. E.S. indicates the known risk of medial plantar nerve involvement with plantar fibromas, and known risk of injury to the medial plantar nerve during surgical excision of a plantar fibroma.  Furthermore, the VHA podiatrist indicated that the post-operative complications experienced by the Veteran are considered by reasonable health care providers to be ordinary risk of surgical excision of a plantar fibroma.  As rationale, the VHA podiatrist indicated both that medial plantar nerve injury "is always consider[ed] a possible risk" of surgery and "recurrence of [a] plantar fibroma is very common."  The VHA podiatrist's opinion was confirmed by the second VHA clinician who opined "recurrence of [a] plantar fibroma is common even after a very aggressive excision."  The Board finds that the private podiatrists' statements and VHA opinions are consistent with the informed consent obtained from the Veteran and establish that the surgical complications were reasonably foreseeable.    

For these reasons, the Board finds that a preponderance of the evidence is against the claim for compensation for residuals of surgical removal of a fibroma from the left foot under 38 U.S.C.A. § 1151, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Compensation benefits under the provisions of 38 C.F.R. § 1151 for residuals of surgical removal of a fibroma from the left foot as the result of VA treatment is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


